Citation Nr: 0214325	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  01-09 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
November 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Buffalo, New 
York, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for hearing loss.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has a current disability due to hearing loss.

3.  The veteran was exposed to weapons noise on the firing 
range during service, and to occupational noise as a 
cabinetmaker after service.

4.  Noise exposure during the veteran's service produced 
current hearing loss.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 
3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Inasmuch as the Board is allowing the veteran's claim, he 
does not require further assistance to substantiate his that 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection for Hearing Loss

The veteran is seeking service connection for hearing loss, 
which he contends developed due to noise exposure during his 
service.  The RO has already granted service connection for 
his tinnitus.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).  Service connection for 
hearing loss is regulated at 38 C.F.R. § 3.385, which 
provides that impaired hearing will be considered a 
disability for VA purposes if audiometric testing reveals 
hearing impairment that meets or exceeds certain specified 
levels.  See 38 C.F.R. § 3.385 (2001).  The Court has 
indicated that, even when testing at separation from service 
does not show that a veteran has hearing impairment that 
meets the regulatory definition of a disability, 38 C.F.R. 
§ 3.385 "does not preclude service connection for a current 
hearing disability," and a claimant "may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 159, 160 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  In a case, such as this, in 
which a veteran's service medical records are presumed to 
have been destroyed in the NPRC fire, the Board has a 
heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Gregory 
v. Brown, 8 Vet. App. 563, 570 (1996).

The veteran's claims file contains reports of audiometric 
testing performed at VA facilities in April 1999 and February 
2001, and by a private practitioner in October 2001.  All of 
the test results show sensorineural hearing impairment to a 
degree that meets the VA definition of a disability under 
38 C.F.R. § 3.385.  Thus, the evidence establishes that the 
veteran has a current hearing loss disability.

The veteran contends that his hearing loss was caused by 
exposure to noise during service.  He reports that he was 
exposed to noise during service when he fired rifles and 
machines on the firing range.  He indicates that he began to 
notice difficulty hearing and ringing in his ears at that 
time, and that his tinnitus and difficulty hearing have 
continued since that time.  The veteran has submitted a copy 
of a letter he wrote to family members in July 1946.  In that 
letter, he wrote, "We got through firing the rifles Friday.  
My ears were ringing all week from the noise.  Tomorrow and 
all next week will be firing Carbines [and] Machine Guns."

In August 1999, the veteran wrote that a physician who had 
treated him in 1946 and 1947 had told him that he would have 
to learn to live with his hearing loss and tinnitus.  The 
veteran stated that the physician had since died, and that 
his records were not available.  He reported that he had 
worked after service as a taxi driver, cabinetmaker, and 
woodworker.

In May 1999, the veteran's wife wrote that she had married 
the veteran in 1968, and that she had noticed a decline in 
the veteran's hearing, as shown by his apparent difficulty 
hearing speech, television, or a telephone ringing.  The 
veteran submitted statements, written in 1999 and 2000, from 
private physician John M. Davis, M.D.  Dr. Davis reported 
that the veteran had been under his care for a number of 
years, and that the veteran had a degree of hearing loss and 
complained of tinnitus.  Dr. Davis opined that it was at 
least as likely as not that the veteran's hearing loss and 
tinnitus were caused by noise exposure on the rifle range 
during service.

The report of the February 2001 VA audiology examination 
reflects the veteran's account of tinnitus following training 
on the rifle range during service, and tinnitus and hearing 
impairment since that time.  The veteran reported that he had 
been a self-employed carpenter and cabinetmaker for over 
forty years.  The VA examiner wrote, "It is at least as 
likely as not that the hearing loss is due to the 40 years of 
occupational noise exposure."  The examiner noted that the 
veteran's hearing loss was symmetric, while hearing loss from 
rifle fire often was greater in the ear opposite the arm 
holding the rifle.  The examiner also noted that carpentry 
and tools associated with it were known to produce 
considerable noise, and that the veteran's occupational noise 
exposure plus the effects of aging were sufficient to account 
for his current hearing loss.

In October 2001, private otolaryngologist Michael DeCicco, 
M.D., wrote that he had evaluated the veteran.  He noted the 
veteran's history of noise exposure on the rifle range in 
service, with an episode of persistent tinnitus, and the 
history of post-service work as a cabinetmaker.  Dr. DeCicco 
noted that October 2001 audiometric testing showed 
sensorineural hearing loss consistent with noise exposure.  
Dr. DeCicco wrote that the veteran's history of tinnitus 
after noise exposure in 1946 suggested that he had suffered 
at least some acoustic trauma at that time.  Dr. DeCicco 
concluded that it was "at least as likely as not" that the 
veteran had suffered at least some sensorineural hearing loss 
during service.

There is evidence that the veteran experienced noise exposure 
both during service and after service.  In the absence of 
service medical records, there is no measurement of the 
veteran's hearing following the noise exposure during 
service.  The opinions from professionals are in equipoise as 
to whether there is a connection between noise exposure 
during service and the current hearing loss.  Giving the 
benefit of the doubt to the claimant, as required by 
38 U.S.C.A. § 5107, the Board grants service connection for 
the veteran's hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

